This is an appeal from an order of the Court of Tax Review denying the protest of Carl J. O'Hornett et al. against alleged illegal and excessive tax levies for the fiscal year beginning July 1, 1928, made by the county excise board of Okmulgee county. The appeal involves a library fund levy for the city of Henryetta made under the provisions of chapter 7, S. L. 1927, a cemetery levy for the city of Henryetta, made under the provisions of chapter 8, S. L. 1927, and a sinking fund *Page 161 
levy for the city of Henryetta. The Court of Tax Review rendered judgment in favor of the protestee, and the protestants appealed.
The parties herein have stipulated that the issues in this cause shall be submitted to this court for its consideration on the briefs filed in this court in the case of J.R. Jones, County Treasurer of Okmulgee County, v. Chas. Blaine, No. 20026, 149 Okla. 153, 300 P. 369.
Under the decision of this court in that cause, this day decided, the questioned library and sinking fund levies are valid. The cemetery levy is void. The judgment of the Court of Tax Review is affirmed in part and reversed in part.
RILEY, HEFNER, CULLISON, SWINDALL, and McNEILL, JJ., concur. LESTER, C. J., and LANGLEY, J., absent. CLARK, V. C. J., dissents as to cemetery levy.